DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The amendments filed 2/10/2022 have been considered.  Claims 1-4, 6-8, 10-13 and 15-16 have been amended.  Claims 14 and 17-20 are cancelled.  Claims 1-13 and 15-16 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments and arguments are persuasive and therefore have overcome each and every prior art rejection set forth in the Non-Final Rejection filed 11/10/2021.  Claims 1-13 and 15-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of structure present in independent Claims 1 and 11 along with the amended language was not found in the prior art of record.  In particular, the limitations that “and a controller configured to repetitively determine a suitable inflation level for said inflatable bladder for a particular patient positioned thereon based on said air pressure signals, and to re-determine said suitable inflation level based upon at least one triggering event  that affects the air pressure inside said inflatable bladder, the triggering event selected from the group consisting of (1) a patient's movement; (2) a person other than the patient sitting on the patient support surface; and (3) an object being placed on the patient support surface” and “a sensor adapted to generate depth signals indicative of the immersion of a patient into said inflatable bladder before bottoming out; and a controller adapted to determine a suitable inflation level of said inflatable bladder based upon readings from said air pressure sensor and said depth signals, and to redetermine said suitable inflation level based upon said depth signals and said air pressure signals” in combination with the other structure disclosed in Claims 1 and 11 was not found in the prior art of record.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1 and 11 may be reasonably set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673